DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                FRED GRAY,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3527

                              [April 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 14-11224CF10A and 14-12215CF10A.

   Fred Gray, Quincy, pro se.

   No appearance for appellee.

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   Upon remand from the Florida Supreme Court, we reverse appellant's
sentence in accordance with State v. Lewars, 259 So. 3d 793 (Fla. 2018),
and remand for resentencing.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *           *

  No motions for rehearing shall be filed.